1
2
3
4                                     UNITED STATES DISTRICT COURT

5                                   NORTHERN DISTRICT OF CALIFORNIA
6
7     STATE OF CALIFORNIA, ex rel. XAVIER
      BECERRA, Attorney General of the State of            Case No. 3:17-cv-04701-WHO
8     California,
                                                          AMENDED JUDGMENT AND ORDER
9                            Plaintiff,
                     v.
10
11    JEFFERSON B. SESSIONS III, Attorney
      General of the United States, et al.,
12
                             Defendants.
13
14
            On October 5, 2018, I granted plaintiff’s motion for summary judgment and denied
15
     defendants’ motion for summary judgment, and I entered a corresponding Judgment and Order on
16
     the same date. Dkt. No. 138. Defendants have filed a motion to alter or amend that judgment in
17
     certain respects. Dkt. No. 139. Upon consideration of defendants’ motion and of all materials
18
     submitted in relation thereto, defendants’ motion to alter or amend is hereby GRANTED.
19
     Pursuant to Federal Rules of Civil Procedure 58, I hereby ENTER this amended judgment in
20
     favor of plaintiff and against defendants, and grant the following relief as set forth below.
21
                                              DECLARATION
22
            I find declaratory relief under 28 U.S.C. § 2201 is appropriate in this case. It is hereby
23
     DECLARED that:
24
            1. The 8 U.S.C. § 1373 certification condition, and the access and notice conditions for
25
                Byrne JAG grant funding are unconstitutional because they: (i) exceed the
26
                congressional authority conferred to the Executive Branch; (ii) they exceed the
27
                Congress’s spending powers under Article I of the Constitution to the extent Congress
28
1              conferred authority to the Attorney General; and (iii) they violate the Administrative

2              Procedure Act.

3           2. The State’s TRUST, TRUTH, Values Act, and Shield Confidentiality Statutes comply

4              with 8 U.S.C. § 1373.

5           3. 8 U.S.C. § 1373 is unconstitutional on its face under the Tenth Amendment of the

6              United States Constitution.

7                                     PERMANENT INJUNCTION

8           I also find a permanent injunction is appropriate in this case for the reasons stated in the

9    October 4, 2018, Order granting plaintiff’s motion for summary judgment. Pursuant to Federal

10   Rule of Civil Procedure 65, it is now ORDERED that defendants ARE HEREBY RESTRAINED

11   AND ENJOINED from committing, performing, directly or indirectly, the following acts:

12          1. Using the Section 1373 certification condition, and the access and notice conditions

13             (“Challenged Conditions”) as requirements for Byrne JAG grant funding for any

14             California state entity, any California political subdivision, or any jurisdiction in the

15             United States.

16          2. Withholding, terminating, or clawing back JAG funding from, or disbarring or making

17             ineligible for JAG, any California state entity, any California political subdivision, or

18             any jurisdiction in the United States on the basis of the Challenged Conditions.

19          3. Withholding, terminating, or clawing back JAG or COPS funding from, or disbarring

20             or making ineligible for JAG or COPS, any California state entity or any California
21             political subdivision on account of any grant condition challenged in this lawsuit and

22             based on the TRUST Act, Cal. Gov’t Code §§ 7282-7282.5; the TRUTH Act, Cal.

23             Gov’t Code §§ 7283-7283.2; the California Values Act, Cal. Gov’t Code §§ 7284-

24             7284.12; California Penal Code §§ 422.93, 679.10, or 679.11; California Code of Civil

25             Procedure § 155; or California Welfare and Institutions Code §§ 827 or 831, or based

26             on policies implementing these statutes.
27          4. Withholding, terminating, or clawing back JAG or COPS funding from, or disbarring

28             or making ineligible for JAG or COPS, any California state entity or any California


                                                      2
1               political subdivision on account of the entity or jurisdiction spending its own money

2               on the program or activity that JAG or COPS would be funding during the period

3               under which Defendants withheld awards or funding from that entity or jurisdiction.

4           5. Enforcing 8 U.S.C. § 1373’s statutory obligations against any California state entity or

5               political subdivision.

6           6. Requiring compliance with 8 U.S.C. § 1373 as a grant condition against any California

7               state entity or political subdivision based on 34 U.S.C. § 10102(a)(6) or 34 U.S.C.

8               § 10153(A)(5)(D), on the basis of 8 U.S.C. § 1373 being an “applicable Federal law,”

9               or on the basis of 8 U.S.C. § 1373’s independent statutory obligations.

10          Consistent with my October 5, 2018 Order granting plaintiff’s motion for summary

11   judgment, it is now ORDERED that the nationwide aspect of the permanent injunctive relief set

12   forth above is STAYED until the Ninth Circuit has the opportunity to consider it.

13                                       MANDATORY INJUNCTION

14          As set forth in my October 5, 2018 Order I found all the necessary elements for issuing

15   California mandamus relief are met. I hereby ORDER defendants to issue without further delay

16   the fiscal year 2017 JAG awards, without enforcement of the enjoined conditions, and JAG

17   funding, upon a jurisdiction’s acceptance of the award, to the California Board of State and

18   Community Corrections, and all California political subdivisions that applied for JAG.

19   Acceptance of the FY 2017 awards by the California Board of State and Community Corrections

20   or any California political subdivision shall not be construed as acceptance of the enjoined
21   conditions. After the jurisdiction or entity accepts the fiscal year 2017 award, defendants are

22   further ORDERED to process and approve the jurisdiction’s requests for drawdowns of the

23   jurisdiction’s fiscal year 2017 JAG funds as it would in the ordinary course, and without regard to

24   the enjoined conditions, compliance with 8 U.S.C. § 1373, or if the jurisdiction spent its own

25   money on the program or activity funded during the period under which defendants withheld

26   awards and funding.
27          Defendants are further ORDERED to permit without further delay, the California Bureau

28   of Investigation within the California Department of Justice to drawdown its fiscal year 2017


                                                      3
1    COPS grant award upon the Bureau of Investigation’s acceptance of its fiscal year 2017 COPS

2    grant. After the Bureau of Investigation accepts its fiscal year 2017 COPS award, defendants are

3    further ORDERED to process and approve the Bureau of Investigation’s requests for drawdowns

4    of the fiscal year 2017 COPS funds as it would in the ordinary course, and without regard to the

5    enjoined conditions, compliance with 8 U.S.C. § 1373, or if the Bureau of Investigation spent its

6    own money on the program or activity funded during the period under which defendants withheld

7    funding.

8           IT IS SO ORDERED.

9    Dated: November 20, 2018

10
11                                                    WILLIAM H. ORRICK
                                                      United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     4
